DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 1/27/2022.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Malen (Reg. 79,867) on 3/1/2022 and 3/2/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1. 	(Currently Amended) A method, comprising:
collecting telemetry data for each of a plurality of virtual machines (VM), and each is assigned to perform a task specified by a respective user;
collecting usage data for each of the VMs;
creating a user-specific profile definition for each user, and the user-specific profile definition is created based on the telemetry data and the usage data of the VMs associated with that user;
 for each user, using the user-specific profile definition for that user to create a user profile that is applicable to that user but is not limited to that user;
creating a cluster of user profiles, wherein the user profiles are included in the cluster based on their similarity to each other, and wherein the similarity is determined based on the respective user-specific profile definitions that correspond to those user profiles that are included in the cluster, and the cluster includes a user profile associated with a VM whose performance and operation fail to meet an established requirement; and 
generating a recommended VM hardware configuration change for the VM whose performance and operation fails to meet the established requirement.


3. 	(Currently Amended) The method as recited in claim 1, wherein the VMs for which telemetry data is collected comprise[[s]] a a population of VMs that spans multiple different cloud site users.

4. 	(Currently Amended) The method as recited in claim 1, wherein the recommended VM hardware configuration change comprises a recommended VM hardware whose user profile is in the same cluster as the user profile for which the recommended VM hardware configuration change was recommended.

6.	(Currently Amended) The method as recited in claim 1, wherein the cluster includes a user profile corresponding to a user whose VM performance meets or exceeds an established requirement.

9.	(Currently Amended) The method as recited in claim 1, further comprising re-evaluating a user profile and re-assigning that user profile to a different cluster based upon the re-evaluating.

10.	(Currently Amended) The method as recited in claim 1, further comprising:
detecting that a new user has come online;
automatically assigning a user profile to the new user; and 
assigning the user profile of the new user to a cluster.

11.	(Currently Amended) A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
collecting telemetry data for each of a plurality of virtual machines (VM), and each of the VMs is is assigned to perform a task specified by a respective user;
collecting usage data for each of the VMs;

 for each user, using the user-specific profile definition for that user to create a user profile that is applicable to that user but is not limited to that user;
creating a cluster of user profiles, wherein the user profiles are included in the cluster based on their similarity to each other, and wherein the similarity is determined based on the respective user-specific profile definitions that correspond to those user profiles that are included in the cluster, and the cluster includes a user profile associated with a VM whose performance and operation fail to meet an established requirement; and 
generating a recommended VM hardware configuration change for the VM whose performance and operation fails to meet the established requirement.

12.	(Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the clustering of the user[[s]] profiles comprises performing a k-means clustering process.

13.	(Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the VMs for which telemetry data is collected comprise[[s]] a population of VMs that spans multiple different cloud site users.

whose user profile is included in the same cluster as the user profile of a user for which the recommended VM hardware configuration change was recommended.

16.	(Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the cluster includes a user profile corresponding to a user whose VM performance meets or exceeds an established requirement.

18.	(Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the operations are performed automatically on a periodic basis.

19.	(Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise re-evaluating a user profile corresponding to a user and re-assigning that user profile to a different cluster based upon the re-evaluating.

20.	(Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise: 
detecting that a new user has come online;
automatically assigning a user profile to the new user; and 
assigning the user profile of the new user to a cluster.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-10 and 12-20 depending on claims 1 and 11, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196